Petition of certiorari by Bernard Fisher and others against City of Ocala and others to review an order of the chancellor denying a temporary restraining order, consolidated with a petition of City of Ocala and others against Bernard Fisher and others challenging an order of the chancellor refusing to strike parts of the bill of complaint and to dismiss it.
Petitions denied in accordance with opinion.
Petitions for certiorari of the City of Ocala et al. and of Bernard Fisher et al. were presented to the court en banc on 28 February 1949.
The petition of Bernard Fisher et al. constituted an attack on an order of the chancellor denying a temporary restraining order. We have found no error in the chancellor's order, and that petition is denied.
The petition of the City of Ocala et al. contains a challenge to the order of the chancellor refusing to strike parts of the bill of complaint of respondents Bernard Fisher et al. and to dismiss it. The bill sought to prevent the holding of an election on 8 March 1949 on the ground that Chapter 22409, Laws of Florida, Special Acts of 1943, was unconstitutional and inoperative.
In view of the short time intervening and the inadvisability of passing hurriedly on a constitutional question of great importance which will not only affect the City of Ocala in the present litigation, but may well affect all the other cities in Florida in the future, that petition for certiorari is denied without prejudice to any decision of the point later, after the chancellor has had the opportunity to enter a final decree.
TERRELL, Acting Chief Justice, and CHAPMAN, THOMAS, and SEBRING, JJ., concur.
ADAMS, BARNS, and HOBSON, JJ., not participating.